Case 0:17-cv-60550-RNS Document 165 Entered on FLSD Docket 05/28/2021 Page 1 of 5




                            United States District Court
                                      for the
                            Southern District of Florida

  United States of America, Plaintiff,   )
                                         )
  v.                                     )
                                         ) Civil Action No. 17-60550-Civ-Scola
  Jean-Philippe Boursiquot and           )
  others, Defendants.                    )

             Order Adopting In Part Report and Recommendations
         The Court referred the government’s motion for order to show cause to
  United States Magistrate Judge Alicia Otazo-Reyes for a report and
  recommendation. After two show cause hearings, Judge Otazo-Reyes issued a
  report and recommendation, recommending that the Court grant the
  government’s motion in part and deny in part, finding that the Defendant Jean-
  Phillippe Boursiquot had violated this Court’s August 18 permanent injunction,
  and recommending sanctions against the Defendant (R. & R., ECF No. 164.) No
  objections to the report and recommendation have been filed by either party
  and the time to do so has passed. The Court has considered—de novo—Judge
  Otazo-Reyes’s report, the record, and the relevant legal authorities. The Court
  finds Judge Otazo-Reyes’s report and recommendation cogent and compelling.
  The Court adopts in part the report (ECF No. 164) and grants in part and
  denies in part the government’s motion (ECF No. 147) as follows.

       1. Background

         On August 8, 2018, the Court entered a permanent injunction against
  Boursiquot, enjoining him from directly or indirectly preparing or filing federal
  tax returns for any person other than himself, receiving fees from any tax
  return preparation related to taxes from 2017 and future years, and from
  owning or operating any tax preparation business. (Permanent Injunction, ECF
  No. 141.)
         On November 30, 2020, the government filed a motion for an order to
  show cause and for a finding of civil contempt for violation of the permanent
  injunction. (Gov. Mot. for Order to Show Cause, ECF No. 147.) In support of its
  motion, the government cites to the sworn declaration of investigator Tony
  Gonzalez and contends that it continued monitoring Boursiquot and learned
  that Boursiquot prepared 2019 tax returns for several individuals. (Decl. Tony
Case 0:17-cv-60550-RNS Document 165 Entered on FLSD Docket 05/28/2021 Page 2 of 5




  Gonzalez, ECF No. 147-1.) Mr. Gonzalez attests that he spoke with Ettory
  Jean-Mary who stated that he had entered into a business agreement with
  Boursiquot. Jean-Mary allowed Boursiquot to use his preparer tax
  identification number and business name and location to prepare 2018 and
  2019 tax returns, in exchange Jean-Mary received 30% of Boursiquot’s profits.
  (ECF No. 147-1 ¶¶ 5, 8.) At the government’s request, Jean-Mary provided a
  list of 56 individuals who purportedly had their 2019 tax returns filed by
  Boursiquot. (Id. ¶ 10; Customer List, ECF No. 147-2.) The customer list
  indicated that the total amount of fees charged by Jean-Mary’s business for the
  56 tax returns was $20,315.25. (Id.) Boursiquot kept 70% of that amount or
  $14,220.00 (ECF No. 147 at 4.) Eleven of those customers spoke to Mr.
  Gonzalez and all stated that Boursiquot prepared their 2019 federal tax returns
  in exchange for a preparation fee that was deducted from the tax refunds. (ECF
  No. 147-1 ¶¶ 13, 14.)
          Boursiquot, represented by counsel, responded to the government’s
  motion and denied that he had violated the terms of the permanent injunction.
  (Boursiquot Resp., ECF No. 153 at 1.) In his sworn declaration, Boursiquot
  states that he referred any previous clients for which he prepared tax returns
  for to George Jean-Mary (brother of Ettory Jean-Mary). Boursiquot also
  submitted the declaration of Jona Jackson, one of the persons interviewed by
  the government investigator, in which she attests that Boursiquot prepared her
  taxes prior to 2018 and that in 2018, he did not prepare her taxes and referred
  her to George Jean-Mary. (Decl. Jona Jackson, ECF No. 154-1.)
          On January 14, 2021, Judge Otazo-Reyes held a show cause hearing
  during which she found that the government had not met its burden of
  showing a violation of the permanent injunction. (ECF No. 164 at 3.) Judge
  Otazo-Reyes explained that the government’s motion was based entirely on the
  hearsay statements and continued the hearing to allow the government to
  submit sworn testimony from individuals who claimed Boursiquot prepared
  their tax returns.
          At the continued show cause hearing on March 10, 2021, the
  government explained that it served subpoenas on six individuals out of the
  original eleven the government spoke to. Of these six, Desiree M. Demaio,
  Rochelle Smith, Bridget Janots, and Linda Collins stated under oath, in an
  affidavit and at depositions, that Boursiquot prepared their federal tax returns
  for 2018 and 2019. (ECF Nos. 158, 161, 162.) In her affidavit, Ms. Demaio
  attests that in “2019, I met Phil in person, and I provided my 2018 W-2
  statements,” and in “2020, I emailed Phil my W-2s, and he was able prepare
  my 2019 tax return because he had all the information that I previously
  provided.” (Aff. Desiree Demaio, ECF No. 158). Ms. Smith testified in a
Case 0:17-cv-60550-RNS Document 165 Entered on FLSD Docket 05/28/2021 Page 3 of 5




  deposition that Boursiquot prepared her 2018 and 2019 federal tax returns
  and charged her a $500 fee. (Dep. Rochelle Smith, ECF No. 160 16:15-19.) Ms.
  Janots and Ms. Collins had similar accounts, testifying at their respective
  depositions that Boursiquot prepared their tax returns for 2018 and 2019.
  (Dep. Bridget Janots, ECF No. 161 15:18-25, 16:1-2; Dep. Linda Collins, ECF
  No. 162 10:15-19.) The government conceded that the fifth and sixth
  individuals, Jona Jackson and Marallis Burgess, stated that Boursiquot did
  not prepare their federal taxes.
         On March 24, 2021, Judge Otazo-Reyes issued a report and
  recommendation in which she certified the facts recited in the previous
  paragraph, and found “by clear and convincing evidence, that Boursiquot
  violated the explicit terms of this Court’s August 8, 2018 Permanent Injunction
  by preparing Ms. Demaio, Ms. Smith, Ms. Janots, and Ms. Collins’ 2018 and
  2019 federal tax returns.” (ECF No. 164 at 5.) Judge Otazo-Reyes
  recommended that the appropriate sanction for Boursiquot’s contemptuous
  conduct and to deter him from further contemptuous conduct, is the
  imposition of a $500 fine for each person for whom he prepared the tax
  returns, resulting in a total fine of $2,000. (Id. at 5.) Judge Otazo-Reyes also
  recommended that the government be awarded its reasonable attorney’s fees
  and costs for the prosecution of the subject motion and the fees related to
  investigation of Boursiquot’s conduct. (Id.)
         After careful consideration, the Court agrees with Judge Otazo-Reyes
  finding of civil contempt but disagrees with her recommendation as to
  sanctions as more fully explained below. The government’s motion is granted in
  part and denied in part. (ECF No. 147.)

     2. Analysis

         In order to prove civil contempt, the petitioner must prove by clear and
  convincing evidence that either the underlying order, or the court’s directives,
  was violated. Howard Johnson Co. v. Khimani, 892 F.2d 1512, 1516 (11th
  Cir.1990) (citations omitted). The proper focus of the court’s inquiry into a civil
  contempt petition is not the subjective belief or intent of the alleged contemnor,
  but whether the order was in fact violated. Id. at 1516 (citations omitted).
  “[O]nce the moving party makes a prima facie showing that the court order was
  violated, the burden of production shifts to the alleged contemnor to show a
  ‘present inability to comply that goes beyond a mere assertion of inability.’
  ” Khimani, 892 F.2d at 1516 (citations omitted); United States v. Hayes, 722
  F.2d 723, 725 (11th Cir.1984) (citing Maggio v. Zeitz, 333 U.S. 56, 74–78, 68
  S.Ct. 401, 411–412, 92 L.Ed. 476 (1948)).
Case 0:17-cv-60550-RNS Document 165 Entered on FLSD Docket 05/28/2021 Page 4 of 5




         Here, the government proved by clear and convincing evidence that
  Boursiquot violated the permanent injunction. Indeed, there is uncontested
  evidence that four individuals stated under oath that Boursiquot prepared their
  tax returns for 2018 and 2019. Accordingly, the burden shifts to Boursiquot to
  show an inability to comply with this Court’s order. Boursiquot’s defense was
  not that he could not comply, rather he argues that he did not violate the
  Court’s order. Although he submitted his own declaration and that of Jona
  Jackson, he did not submit evidence to discredit the sworn statements of four
  individuals. Accordingly, the report is adopted in this regard and the Court
  finds Mr. Boursiquot in civil contempt.
         Next, the Court must determine what sanction is appropriate under the
  circumstances. After careful consideration, the Court finds that Judge Otazo-
  Reyes erred in imposing a $2,000 fee in addition to attorney’s and investigation
  fees. The $2,000 fee constitutes a punitive sanction for which Boursiquot has
  not been afforded the necessary due process.
         “Sanctions in civil contempt proceedings may be employed for either or
  both of two purposes: to coerce the defendant into compliance with the court’s
  order, and to compensate the complainant for losses sustained.”
  In re McLean, 794 F.3d 1313, 1323 (11th Cir. 2015) (quoting F.T.C. v.
  Leshin, 719 F.3d 1227, 1231 (11th Cir.2013)). By contrast, punitive sanctions
  are only intended to punish, and it is immaterial whether the contemnor is in
  compliance at the time the sanctions are imposed. In re McLean, 794 F.3d at
  1323. “Because punitive sanctions are for offenses already completed, they
  take on the character of criminal punishment and render the contempt
  criminal in nature.” Id. Moreover, whether the award is coercive or punitive
  determines the due process requirements the court owes to the contemnor. “At
  most, due process requires only ‘skeletal’ protections in civil contempt
  proceedings: a show-cause order providing notice and a hearing in which the
  alleged contemnor, who may be represented by counsel, can introduce evidence
  rebutting the allegation of contempt and testify on its own behalf. Id. at 1324.
  On the other hand, criminal contempt “is a crime in the ordinary sense, and so
  due process requires more stringent protections in criminal contempt
  proceedings.” Id. An alleged contemnor must also be presumed innocent,
  proved guilty beyond a reasonable doubt and afforded a jury trial for serious
  contempt. Id.
         In her report, Judge Otazo-Reyes recommends the imposition of a $2,000
  fine “for Boursiquot’s contemptuous conduct, and to deter him from further
  contemptuous conduct.” (ECF No. 164 at 5.) However, that is not the question
  in a civil contempt case. Instead, the inquiry is what sanction will coerce
  Boursiquot to comply with the permanent injunction and compensate the
Case 0:17-cv-60550-RNS Document 165 Entered on FLSD Docket 05/28/2021 Page 5 of 5




  government? First, there is no evidence that Boursiquot is currently in violation
  of the permanent injunction. Indeed, the government adduced no evidence that
  Boursiquot intends to prepare 2020 taxes for other persons in 2021. Because
  there is no need for a coercive fee, the fee takes on the nature of a punitive
  sanction for which Boursiquot has not received the necessary due process.
  Accordingly, the recommendation is rejected on this point.
         The Court agrees with Judge Otazo-Reyes, however, that a sanction is
  necessary to compensate the government for its efforts investigating Boursiquot
  and pursuing this motion. The Court finds that fees and costs connected to the
  investigation and the prosecution of the motion are fair and sufficient to deter
  the Defendant from further contemptuous conduct. Accordingly, the report is
  adopted on this ground. By June 11, 2021, and after meaningful conferral, the
  government is directed to file an application for reasonable fees and costs in
  accordance with S.D. Fla. L.R. 7.3.

     3. Conclusion

       For these reasons, the government’s motion is granted in part and
  denied in part. (ECF No. 147.) The Court adopts Judge Otazo-Reyes’s
  recommendations in so far as she finds civil contempt and recommends an
  award of reasonable attorney’s fees and costs and investigation costs.
        Done and ordered, at Miami, Florida, on May 27, 2021.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
